Citation Nr: 1615129	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial compensable rating for lumbar strain.  

5.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2001 to March 2009.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a travel board hearing was held on the issues of service connection for anemia, increased rating for lumbar strain, and TDIU before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  

By rating decision dated in July 2015, the RO denied service connection for peripheral neuropathy of each hand and denied entitlement to TDIU.  The Veteran's representative, in correspondence dated in August 2015, submitted a notice of disagreement to the denials.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2015, the RO furnished the Veteran with a statement of the case (SOC) regarding the issues of service connection for pseudofolliculitis barbae, headaches, a nerve disorder of the neck, peripheral neuropathy of each lower extremity, and residuals of a traumatic brain injury.  The Veteran submitted a substantive appeal in response to the SOC that included a request for a videoconference Board hearing.  These matters will be addressed in a separate decision of the Board after the Veteran has had the opportunity to testify at the Board hearing.  

The issue of increased rating for kidney disease has been raised by the Veteran's representative in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for anemia, peripheral neuropathy of the upper extremities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  For the rating period prior to March 6, 2014, the Veteran's lumbar strain was primarily manifested by pain and X-ray evidence of arthritis.  

2.  For the rating period from March 6, 2014, and thereafter, the lumbar strain was primarily manifested by limitation of forward flexion to between 35 degrees and 60 degrees, muscle spasm, and incapacitating episodes of IVDS lasting between two and four weeks over the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for lumbosacral strain were met for the appeal period prior to March 6, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5237 (2015).  

2.  The criteria for an increased rating of 20 percent for lumbosacral strain have been met since March 6, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A September 2011 SOC provided notice on the "downstream" elements of rating and effective dates and readjudicated the initial rating matter.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in February 2010.  The Board concludes that the findings obtained are adequate.  The opinions were provided by a qualified medical professionals and were predicated on a full reading of all available records.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of the award to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lumbar Strain

The Veteran contends that his lumbar strain is more disabling than currently evaluated.  During the Board hearing in April 2015, he testified that he has significant shooting pain in his back for which he is receiving physical therapy and for which he has been advised to seek treatment from a chiropractor.  Service connection for lumbar strain was granted by the RO in a March 2010 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5237 from the date following the date of the Veteran's discharge from service in March 2009.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003); intervertebral disc syndrome (Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments is to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

An examination was conducted by VA in February 2010.  At that time, the Veteran complained of having lower back pain.  This was not associated with fatigue, decreased motion, stiffness, weakness, or spasm and was described as dull, moderate in severity, and of three hours duration.  He did not describe radiation of the pain.  He did not report incapacitating episodes of back pain.  On examination, posture and gait were normal and there was no kyphosis, lumbar lordosis or scoliosis.  There was no ankylosis of the spine, muscle atrophy or weakness.  Forward flexion was to 90 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  There was no objective pain on active range of motion.  The diagnosis was lumbar strain.  

VA outpatient treatment records include a report of X-ray study dated in September 2012.  This was compared to an earlier study from February 2010 that showed mild degenerative arthritis at the L4-L5 and L5-S1 levels.  In April 2013 the Veteran was seen for complaints of low back pain.  An MRI was conducted in May 2013.  This showed normal disc spaces from the thoracic spine to the fourth lumbar vertebra, but mild bulging between L4-5 and L5-S1.  These bulges were not shown to compress the nerve root or extend to the lateral recess of the neural foramina.  The impression was no acute process or significant new findings since April 2010 and mild degenerative disc disease and minimal spondylosis at L4-L5 and L5-S1.  The Veteran continued to complain of low back pain for which he was advised to take acetaminophen and in December 2013 he stated that he began to have some radiation into his left leg.  

An examination was conducted by VA on March 5, 2014.  At that time, he reported experiencing sharp shooting pain as well as numbness and tingling associated with motor weakness.  Forward flexion was to 60 degrees with severe pain.  The pain began at 35 degrees.  Extension was to 15 degrees, with pain at 10 degrees; right lateral flexion was to 25 degrees, with pain beginning at 15 degrees; left lateral flexion was to 20 degrees, with pain beginning at 10 degrees.  There were no figures provided for rotation range of motion.  The Veteran was unable to perform repetitive use testing due to lumbar pain and muscle spasm that became too severe.  Functional loss in the form of less movement; pain on movement; weakness; and interference with sitting, standing and weight bearing were noted.  There was pain on palpation of the lumbar spine from L1 to L5 and muscle spasm that did not result in guarding or abnormal gait.  Muscle strength testing was diminished in the lower extremities, but there was no muscle atrophy.  The Veteran was noted to have incapacitating episodes due to IVDS over the past 12 months, with duration of at least two weeks but less than four weeks.  It was noted that the Veteran's work was impacted in that he was unable to sit or stand for more than 30 minutes as a result of low back pain.  

At the time of the initial VA examination for the Veteran's low back disability, he manifested pain, but range of motion was completely within normal limits.  Nevertheless, there is evidence of arthritis involvement in the lumbosacral spine reportedly in February 2010 X-ray studies.  This involvement of minor joint groups is found, with the resolution of reasonable doubt, to meet the criteria for a 10 percent rating.  38 C.F.R. § 4.45(f).  VA outpatient treatment records show that he continued to complaint of low back pain and that arthritic involvement was again confirmed on X-ray studies in 2012 and MRI examination in 2013, but there is no evidence of limitation of motion or episodes of IVDS in the treatment records that would warrant a rating in excess of the 10 percent rating.  Therefore, the Board finds that a 10 percent rating was warranted from the effective date of service connection.  

On March 6, 2014, the Veteran underwent an additional examination by VA that documents a worsening of his low back disability.  At that time, forward flexion was possible to 60 degrees, but with severe pain.  The pain began at 35 degrees.  This limitation of motion directly corresponds to the criteria for a 20 percent rating for thoracolumbar spine disability.  Additionally, muscle spasm was noted, although it was not shown that this interfered with gait or spinal contour.  At the same time, episodes of IVDS were described as lasting between two weeks and four weeks over the past 12 month period.  As such, the Veteran has clearly met the criteria for a 20 percent rating as of March 6, 2014.  As forward flexion was possible to greater than 30 degrees, even when pain was considered, and incapacitating episodes of IVDS in excess of four weeks duration were not described, the Board finds no basis for an award in excess of 20 percent at this time.  To these extents the appeal is allowed.  


Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for the appeal period.  See 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The Board also notes that the United States Court of Appeals for the Federal Circuit  has held that 38 C.F.R. § 3.321 requires consideration of whether a veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's lumbar disability is rated as analogous to arthritis prior to March 6, 2014, and directly corresponds to the schedular criteria for the 20 percent evaluation for either limitation of flexion of the spine or IVDS as of that date.  These ratings also incorporate various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In addition to his lumbar disability, the Veteran is also service connected for chronic kidney disease with hypertension, posttraumatic stress disorder, bilateral hearing loss and tinnitus.  The Board finds that these disabilities do not have a combined impact on his lumbar strain so as to render the schedular criteria inadequate.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's lumbar strain disability, and no referral for an extraschedular rating is required.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  The Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Johnson and Thun, supra; 38 C.F.R. § 3.321(b)(1).  

Finally, the issue of TDIU is being remanded at this time by the Board.  As such it is not currently for consideration.  Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

An initial rating of 10 percent for lumbar strain is warranted from March 20, 2009, the effective date of service connection, until March 5, 2014.  The benefit sought on appeal is granted to this extent, subject to the controlling regulations governing the payment of monetary benefits.  

An increased rating of 20 percent for lumbar strain, but no higher, is warranted from March 6, 2014.  The benefit sought on appeal is granted to this extent, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Veteran has also claimed service connection for anemia.  Review of the Veteran's STRs shows that he had a hemoglobin (HGB) reading of 12.5 in March 2005, but that this was considered within normal range at that time.  Soon after service, in July 2009, the Veteran was noted to have possible anemia, possibly secondary to sickle cell trait.  Additional VA outpatient treatment records show low HGB and hematocrit blood values in October 2012 and a diagnosis of anemia in February 2013.  In May 2014; however, anemia was not found.  In November 2014, the Veteran related that he was told that he again manifested anemia.  Under these circumstances, the Board finds that additional development is necessary.  The diagnosis of anemia needs to be clarified, including whether there is manifestation of primary anemia to which the one year regulatory presumptions for service connection would apply.  See 38 C.F.R. § 3.309.  As such, this issue must be remanded for additional development.   

As noted, by rating decision dated in July 2015, the RO denied service connection for peripheral neuropathy of each upper extremity and denied entitlement to TDIU.  The Veteran's representative, in correspondence dated in August 2015, submitted a notice of disagreement to the denials.  Therefore a SOC must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VAMC and insure that copies of updated reports of treatment have been associated with the record.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any anemia.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any anemia is of service onset, was manifested within one year of service discharge or is otherwise related to service.  The examiner should also be requested to clarify whether, if anemia is present, it may be classified as primary anemia and thus subject to presumptive service connection.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The Veteran must be provided a SOC on the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and entitlement to TDIU.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


